Name: Commission Regulation (EEC) No 1242/82 of 19 May 1982 derogating from Regulation (EEC) No 486/80 as regards the calculation of the amount of the reduction of import duties for beef and veal products from the African, Caribbean and Pacific States for the period beginning 20 May 1982
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  trade policy;  economic geography
 Date Published: nan

 20 . 5 . 82 No L 143/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1242/82 of 19 May 1982 derogating from Regulation (EEC) No 486/80 as regards the calculation of the amount of the reduction of import duties for beef and veal products from the African , Caribbean and Pacific States for the period beginning 20 May 1982 Whereas the orientation price has been fixed from 20 May 1982 by Council Regulation (EEC) No 1 197/82 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as amended by Regulation (EEC) .No 3019/81 (2), and in particular Article 23 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4), stipulates that the amount of the reduction of the import duties referred to in Article 4 ( 1 ) of Regulation (EEC) No 435/80 shall be calculated taking into account the levies and the monetary compensatory amounts that are valid during the week preceding that in which the quarter for which the amount of the reduction is calculated commences ; Whereas it is appropriate to derogate from the rules concerning the quarterly fixing and the reference period for the calculation of that amount, especially in occasion of a change of the guide price ; whereas it is important to take into account the levies and mone ­ tary compensatory amounts calculated on the basis of the new price ; By way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 486/80, the amount of the reduction of import duties for beef and veal products originating in the African , Caribbean and Pacific States, as referred to in Article 4 ( 1 ) of Regulation (EEC) No 435/80, shall be fixed for the period beginning 20 May 1982 and calculated on the basis of the levies and monetary compensatory amounts applicable from that date . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2 . 1980, p . 4. (2) OJ No L 302, 23 . 10 . 1981 , p . 4 . O OJ No L 56, 29 . 2. 1980, p . 22. (4) OJ No L 241 , 13 . 9 . 1980, p . 5 . H OJ No L 140, 20 . 5 . 1982, p . 26 .